Citation Nr: 9922411	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  98-05 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.

2.  Entitlement to service connection for a bilateral foot 
disability.


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to August 
1997.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Court has held that VA has a duty to assist veterans in 
the development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

Every claimant has the right to a hearing.  38 C.F.R. 
§ 3.103(a) (1998).  Upon request, a claimant is entitled to a 
hearing at any time on any issue involved in a claim within 
the purview of 38 C.F.R. Part 3, subject to the limitations 
described in §20.1304 with respect to hearings in claims 
which have been certified to the Board for appellate review.  
38 C.F.R. § 3.103(c) (1998) (emphasis added).

The Board notes that the veteran, on her April 1998 VA Form 
9, Appeal to Board of Veterans' Appeals, requested a hearing 
with the RO hearing officer.  A hearing was scheduled for her 
on Thursday, August 6, 1998.  The veteran contacted the RO on 
July 16, 1998, and requested that her hearing be rescheduled 
for a Friday because of job conflicts.  In response, a 
hearing was scheduled for her on Monday, October 26, 1998.  
The veteran responded with a September 1998 letter in which 
she requested 

"please make my appointment for a Friday afternoon due to 
the fact I work late and also attend school."  The RO 
responded with an October 22, 1998, letter which informed her 
that hearings were only held Monday through Thursday 
beginning at 9:00 a.m., with the last hearing scheduled at 
2:00 p.m.  Therefore, the letter informed her, her request 
for a hearing was canceled.

However, the Board notes that the veteran did not request 
that her hearing be canceled.  She has requested a hearing 
before the RO hearing officer.  She has requested that the 
hearing be provided on a Friday due to work and school 
conflicts. The Board is of the opinion that she should be 
provided with a hearing on a Friday as she has requested.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a hearing before the RO hearing 
officer on a Friday.  Attention is drawn 
to the Report of Contact, dated June 4, 
1999, associated with the veteran's 
claims folder, which memorializes a 
conversation to that effect between Board 
and RO personnel.

2.  The RO is to advise the veteran that 
she may submit additional evidence in 
support of her claims while the case is 
in Remand status.  The RO is also to 
advise her that failure to cooperate with 
any requested development may have an 
adverse effect upon her claim.

3.  Following completion of the above 
development, the RO should review the 
claim.  If the decision remains in whole 
or in part adverse to the veteran, she 
should be furnished with a supplemental 
statement of the case, and 

with a reasonable period of time within 
which to respond thereto.  The case 
should then be referred to the Board for 
further consideration, as warranted.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence 
and ensure compliance with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


